Mercure, J.P.
*1478Defendant argues that the indictment must be dismissed pursuant to CPL 30.30 because the People’s statement of readiness was premature in the absence of a formal laboratory report and analysis of the alleged drug that he possessed. His plea of guilty, however, operates as a waiver of any statutory speedy trial claim that he may have had under CPL 30.30 (see People v O’Brien, 56 NY2d 1009, 1010 [1982]; People v Cunningham, 86 AD3d 859, 860 [2011]; see also People v Cain, 24 AD3d 889, 890 [2005], lv denied 7 NY3d 753 [2006]). His further assertion that he was improperly sentenced as a second felony offender is unpreserved, and corrective action in the interest of justice is unwarranted because the claimed error was harmless oversight in light of the substantial compliance with CPL 400.21 (3) present here (see People v Califano, 84 AD3d 1504, 1506-1507 [2011], lv denied 17 NY3d 805 [2011]; People v Atkinson, 58 AD3d 943, 944 [2009]; see also People v Bouyea, 64 NY2d 1140, 1142-1143 [1985]).
Spain, Malone Jr., Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed.